


 
 
 
 
Exhibit 10.2



LANCASTER COLONY CORPORATION
FORM OF STOCK APPRECIATION RIGHTS AGREEMENT
This Stock Appreciation Rights Agreement (this “Agreement”) is dated as of
February 24, 2015, by and between Lancaster Colony Corporation, an Ohio
corporation (the “Company”), and __________________, a Service Provider for the
Company (the “Grantee”).
W I T N E S S E T H
WHEREAS, the Company desires to award free-standing Stock Appreciation Rights to
the Grantee in accordance with the provisions of the Amended and Restated 2005
Stock Plan (the “Plan”); and
WHEREAS, the Grantee wishes to accept such award; and
WHEREAS, the execution of this Agreement has been authorized by a resolution of
the Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Company that was duly adopted on February 24, 2015; and
WHEREAS, the Company hereby confirms to the Grantee the grant, effective on
February 24, 2015 (the “Grant Date”), pursuant to the Plan, of _______
free-standing Stock Appreciation Rights (“SARs”) subject to the terms and
conditions of the Plan and the terms and conditions described below, which SARs
are a right to receive Shares with a Fair Market Value equal to 100% of the
Spread at the time of exercise; and
WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
1.
Definitions. As used in this Agreement:

(a)“Base Price” means $_____, which is not less than the Fair Market Value of a
Share on the Grant Date.
(b)“Spread” means the excess of the Fair Market Value of a Share on the date on
which a SAR is exercised over the Base Price.
2.Vesting of SARs. The SARs shall become exercisable as follows:
(a)one-third of the SARs shall become exercisable on the first anniversary of
the Grant Date if the Grantee shall have retained Continuous Status as an
Employee or Consultant through such date;
(b)an additional one-third of the SARs shall become exercisable on the second
anniversary of the Grant Date if the Grantee shall have retained Continuous
Status as an Employee or Consultant through such date;
(c)the remaining one-third of the SARs shall become exercisable on the third
anniversary of the Grant Date if the Grantee shall have retained Continuous
Status as an Employee or Consultant through such date;
provided, that notwithstanding anything in this Section 2 to the contrary, if
Grantee is Retirement Eligible as of the Grant Date, any SARs that have not
become exercisable prior to the date of Grantee’s Retirement shall become
exercisable, subject to Section 4, in accordance with the schedule set forth in
clauses (a), (b) and (c) of this Section 2 but without regard to whether Grantee
has retained Continuous Status as an Employee or Consultant. In calculating the
one-third amounts described in Sections 2(a), (b) and (c), fractional SARs shall
be rounded down to the nearest whole SAR for each of the first two anniversaries
of the Grant Date, and the remaining SARs shall be included with those SARs that
become exercisable on the third anniversary of the Grant Date. To the extent
exercisable, the SARs may be exercised from time to time in accordance with the
Plan and this Agreement. To the extent the SARs or any portion thereof do not
become exercisable as provided in this




--------------------------------------------------------------------------------




Section 2, such unexercisable SARs or portion thereof shall be forfeited to the
Company for no consideration. For purposes of this Agreement: “Retirement” shall
mean, unless the Board determines otherwise, the Grantee’s termination of his or
her employment (other than by death or Disability) at least six months after the
Grant Date. “Retirement Eligible” shall mean the Grantee has attained the age of
63 and has achieved ten years of Continuous Status as an Employee or Consultant.
3.
Exercise of SARs.

(a)To the extent exercisable as provided in Section 2 or Section 5 of this
Agreement, the SARs may be exercised in whole or in part by delivery to the
Company of a statement in form and substance satisfactory to the Committee
specifying the number of SARs to be exercised.
(b)Upon exercise, the Company will issue to the Grantee the number of Shares
equal to the quotient of (i) the product of (A) the Spread multiplied by (B) the
number of SARs exercised divided by (ii) the Fair Market Value of a Share on the
date of exercise, with such quotient rounded down to the nearest whole Share.
4.Termination of SARs. The SARs shall terminate upon the earliest to occur of
the following:
(a)90 days after the Grantee ceases to retain Continuous Status as an Employee
or Consultant other than upon the Grantee’s death or Disability or Retirement;
(b)180 days after the Grantee ceases to retain Continuous Status as an Employee
or Consultant as a result of the Grantee’s Disability;
(c)One year after the Grantee ceases to retain Continuous Status as an Employee
or Consultant as a result of the Grantee’s death; and
(d)Five years from the Grant Date.
5.Effect of Change in Control. Notwithstanding anything in this Agreement to the
contrary, including Section 2, in the event of a Change in Control, the SARs
will be affected in accordance with Section 15 of the Plan.
6.Transferability. No SAR may be transferred by the Grantee other than by will
or the laws of descent and distribution. The SARs may be exercised during a
Grantee’s lifetime only by the Grantee or, in the event of the Grantee legal
incapacity, by the Grantee’s guardian or legal representative acting in a
fiduciary capacity on behalf of the Grantee under state law and court
supervision. The SARs may be exercised after the Grantee’s death by (a) the
Grantee’s designated beneficiary, provided such beneficiary has been designated
prior to the Grantee’s death in a form acceptable to the Committee, or (b) the
personal representative of the Grantee’s estate or by the person(s) to whom the
SARs are transferred pursuant to the Grantee’s will or in accordance with the
laws of descent and distribution.
7.Compliance with Law. The SARs shall not be exercisable if such exercise would
involve a violation of any applicable federal or state securities law, and the
Company hereby agrees to make reasonable efforts to comply with any applicable
federal and state securities law.
8.Adjustments. The SARs shall be subject to adjustment in accordance with
Section 15 of the Plan.
9.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the exercise of the
SARs, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to such exercise that the Grantee make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld. The Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Shares to be delivered to the Grantee. If such election is made,
the Shares so retained shall be credited against such withholding requirement at
the Fair Market Value of a Share on the date of such delivery, with any
fractional Shares that would otherwise be delivered being rounded up to the next
nearest whole Share. In no event shall the Fair Market Value of Shares to be
withheld pursuant to this Section 9 to satisfy applicable withholding taxes in
connection with the benefit exceed the minimum amount of taxes required to be
withheld.
10.Notices. Any notices required or permitted by the terms of this Agreement or
the Plan must be in writing, shall be delivered to the Grantee at his or her
address on file with the Company or to the Company addressed as follows (or to
such other address or addresses of which notice in the same manner has
previously been given), and will be deemed to have been duly given (a) when
delivered in person, (b) when dispatched by electronic facsimile transfer (if
confirmed in writing by




--------------------------------------------------------------------------------




mail simultaneously dispatched), (c) one business day after having been
dispatched by a nationally recognized overnight courier service or (d) three
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid:
Lancaster Colony Corporation
37 West Broad Street
Columbus, Ohio 43215
Attention: Corporate Secretary
11.No Employment Contract; Right to Terminate Employment. The grant of SARs to
the Grantee is a voluntary, discretionary award being made on a one-time basis
and it does not constitute a commitment to make any future awards. The grant of
the SARs and any payments made hereunder will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law. Nothing in this Agreement will give the Grantee any
right to continue employment with the Company or any Subsidiary, as the case may
be, or interfere in any way with the right of the Company or a Subsidiary to
terminate the employment of the Grantee at any time.
12.Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit‑sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
13.Protected Information. In consideration of the Awarded shares, the Grantee
agrees:
(a)    That all Innovations, as hereinafter defined, shall belong to and be the
exclusive property of the Company or any of its subsidiaries (for the purposes
of this Section 13, the “Company”). “Innovations” shall mean all discoveries,
developments, designs, ideas, innovations, improvements, inventions, formulas,
processes, techniques, and know-how (whether or not patentable or registrable
under copyright, trademark or similar statutes) made, conceived, reduced to
practice or learned by the Grantee either alone or jointly with another while in
the employ of the Company, or disclosed to a third party by the Grantee within
one (1) year of leaving its employ, that
(i)     relate directly to the Company's business or the production of any
character of goods or materials sold or used by the Company,
(ii)    result from tasks assigned to the Grantee by the Company, or
(iii)     result from the use of premises or equipment owned, leased, or
otherwise acquired by the Company.
The Grantee will promptly disclose all Innovations to the Company and will
assign all of the Grantee’s right, title and interest to such Innovations,
whether in the United States and any foreign country, to the Company and its
successors and assigns. The Grantee will from time to time, upon request and at
the expense of the Company, sign all instruments necessary for the filing and
prosecution of any copyrights, patents, mask works, and applications for letters
patent of the United States or any foreign country which the Company may desire
to file upon such inventions without additional compensation. The Grantee will
render all reasonable assistance to the Company and its agents in preparing
applications and other documents and do all things that may be reasonable and
necessary to protect the rights of the Company and vest in it all such
inventions, discoveries, applications, and patents, even if the Grantee is no
longer employed by the Company, provided that the Company compensates the
Grantee at a reasonable rate for time actually spent by the Grantee on
assistance occurring after termination of employment.
(b)    That the Grantee is not subject to any agreement which in any way
prohibits the Grantee from rendering any services to the Company for which the
Grantee is or has been employed. The Grantee also agrees and understands that
while employed by the Company, the Grantee may be working with secret and
confidential formulas and processes for food products, as well as other secret,
proprietary and confidential information including, but not limited to, customer
lists, supplier lists, methods of pricing, marketing and sales strategies,
sources of ingredients and financial data (together, the "Confidential
Information"). The Grantee recognizes that the Confidential Information is the
sole and exclusive property of Company, and the Company depends on the exclusive
possession of Confidential Information to maintain a competitive advantage.
Accordingly, the Grantee agrees to maintain for all time the confidentiality of
the Confidential Information and any confidential information of third parties
that the Grantee




--------------------------------------------------------------------------------




receives in the course of performing the Grantee’s duties for the Company. The
Grantee further agrees not to copy, use or disclose such information except in
the performance of the Grantee’s authorized duties for the Company, unless
permitted in writing by the President of the Company to do so.
(c)    That upon termination of employment with the Company for any reason, the
Grantee will immediately deliver to the Company all drawings, blueprints,
sketches, notebooks, formulae, notes, manuals and other documents reflecting
Confidential Information or Innovations, and the Grantee will not retain copies
of such information. During and for one year immediately following the
termination of Grantee’s employment with the Company for any reason, the
Grantee, either on his or her own account or for any other party, will not
interfere with the business of the Company in any manner and will not engage in
any activity that is designed to, would, or in fact does cause, encourage or
entice any supplier, customer, employee or consultant of the Company with whom
the Grantee interacted while employed with the Company to end, reduce or breach
its business relationship with the Company.


If the Grantee breaches this Section 13 of the Agreement, the Grantee waives any
claim or defense that the Company was not irreparably harmed by that breach. The
Company shall have the right to injunctive relief to restrain any actual or
threatened breach of this Section 13, in addition to all of the remedies
otherwise available to the Company, which shall be cumulative. The Grantee has
read and understood all of the provisions in this Section 13 and agrees that
they are fair and reasonable and are reasonably required for the protection of
the interests of the Company. The Grantee agrees to notify any of the Grantee’s
actual or prospective employers of the existence and terms of this Agreement and
agrees that the Company may notify such employers of the terms of this Agreement
as well.
14.Information. Information about the Grantee and the Grantee’s participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Grantee understands that such
processing of this information may need to be carried out by the Company and its
Subsidiaries and by third party administrators whether such persons are located
within the Grantee’s country or elsewhere, including the United States of
America. The Grantee consents to the processing of information relating to the
Grantee and the Grantee’s participation in the Plan in any one or more of the
ways referred to above.
15.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to the SARs without the Grantee’s consent.
16.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
17.Governing Law. This Agreement is made under, and shall be construed in
accordance with the internal substantive laws of the State of Ohio.
18.Provisions of the Plan Controlling. The Grantee specifically understands and
agrees that the SARs are being granted under the Plan, copies of which Plan the
Grantee acknowledges the Grantee has read, understands and by which the Grantee
agrees to be bound. The provisions of the Plan are incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and this Agreement, the provisions of the Plan will control. The Board
shall have authority, subject to the express provisions of the Plan and this
Agreement, to establish, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations that are, in the judgment of the
Board, necessary or desirable for the administration of the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in this Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect and it shall be the sole and final judge
of such expediency. All actions by the Board under the provisions of this
Section 18 shall be conclusive for all purposes.
19.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the SARs
and participation in the Plan or future grants of Stock Appreciation Rights that
may be granted under the Plan by electronic means. Notwithstanding anything in
this Agreement to the contrary, Grantee hereby consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of Stock
Appreciation Rights grants and the execution of award agreements through
electronic signature.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




Executed in the name and on behalf of the Company in Columbus, Ohio as of the
24th day of February, 2015.


 
 
 
LANCASTER COLONY CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
Matthew R. Shurte
 
 
 
 
 
Name: Matthew R. Shurte
 
 
 
 
 
Title: General Counsel & Chief Ethics Officer









ACCEPTANCE OF AGREEMENT
Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this Agreement; (b) voluntarily and knowingly accepts this Agreement and the
SARs granted to him or her under this Agreement subject to all provisions of the
Plan and this Agreement; and (c) represents that he or she understands that the
acceptance of this Agreement through an on-line or electronic system, if
applicable, carries the same legal significance as if he or she manually signed
the Agreement. Grantee further acknowledges receiving a copy of the Company’s
most recent annual report to shareholders and other communications routinely
distributed to the Company’s shareholders and a copy of the prospectus
pertaining to the Plan.


 
 
 
 
 







    




